Paul Ward, J., dissenting. The decree of the Chancery Court should be affirmed because it follows out, almost verbatim and most certainly literally, the explicit directions of this court in the last two sentences of the second to the last paragraph in the case of Greer, Trustee v. Blocker, Receiver, 218 Ark. 259, 236 S. W. 2d 68. By every known rule of judicial construction the cited case is the law in this case. To rule otherwise would in effect allow a rehearing of the cited case nine months after the time for a rehearing has elapsed. If appellants’ interpretation of the meaning of the first case is correct even then their contention could not be presented to this court until after the decree of the chancellor in this case had been fully executed. Justice Millweb concurs in this dissent.